51 F.3d 283
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Carlos GARCIA-ROSELL, Defendant-Appellant.
No. 94-30244.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1995.*Decided March 10, 1995.

Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Carlos Garcia-Rosell appeals the district court's denial of his motion for a new trial.  Garcia-Rosell claims he has discovered new exculpatory evidence which the government withheld in violation of Brady v. Maryland, 373 U.S. 83 (1963).  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm for the reasons set forth in the district court order and opinion, which fully and fairly addreses Garcia-Rosell's arguments.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3